KING, C. J.,
for the Court.
¶ 1. On April 25, 1983, Henry Clay Lewis pled guilty in the Jackson County Circuit Court to aggravated assault on a law enforcement officer. Lewis was sentenced as an habitual offender to serve a term of twenty-five years in the custody of the Mississippi Department of Corrections. Lewis timely filed a petition for post-conviction relief which was denied by the circuit court. The supreme court subsequently affirmed that decision. See Lewis v. State, 473 So.2d 488 (Miss.1985). In December 1985, Lewis filed a second petition for post-conviction relief. The circuit court again denied Lewis relief, and this decision was also affirmed by the supreme court. See Lewis v. State, 510 So.2d 809 (Miss.1987). On December 6, 2004, Lewis filed a third petition for post-conviction relief in the circuit court, alleging the same issue that served as the basis for his first *879petition. The circuit court dismissed Lewis’ petition on January 10, 2005. From this dismissal, Lewis appeals.
¶2. An order dismissing or denying a prisoner’s request for post-conviction relief is a final judgment and is conclusive unless reversed. Miss.Code Ann. § 99-39-23(6) (Rev.2000). Such an order serves as a bar to any successive motions under this chapter. Id. Finding that Lewis’ third post-conviction relief motion is procedurally barred as a successive writ, we affirm the decision of the Jackson County Circuit Court.
¶ 3. THE JUDGMENT OF THE JACKSON COUNTY CIRCUIT COURT DISMISSING THE MOTION FOR POST-CONVICTION RELIEF IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO JACKSON COUNTY.
LEE AND MYERS, P.JJ., SOUTHWICK, IRVING, CHANDLER, GRIFFIS, BARNES, ISHEE AND ROBERTS, JJ., CONCUR.